CRIST, Judge.
Movant was convicted by a jury of second degree murder in violation of § 559.020, RSMol969. His conviction was affirmed on appeal. See State v. Trotter, 536 S.W.2d 877 (Mo.App.1976).
Subsequently movant filed a Rule 27.26 motion in which he challenged the effectiveness of his trial counsel. Specifically, movant complained that his trial counsel was the partner of another lawyer charged with the responsibility of representing mov-ant’s co-indictee and thus, avers movant, a conflict of interest arose which operated to prejudice his right to effective assistance of counsel. After an evidentiary hearing wherein both movant and his trial counsel testified, the circuit court concluded such was not the case.
The circuit court’s judgment is based upon findings of fact which are not clearly erroneous. No error of law appears and an opinion would have no precedential value. *145Accordingly, and in compliance with Rule 84.16(b), the judgment is affirmed.
DOWD, P. J., and REINHARD, J., concur.